DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
However, upon further consideration, a new ground(s) of rejection is made in view of Anderson (US 2006/0085053 A1) in view of O’Neil (US 2010/0196343 A1), further in view of Fraval (US 2010/0145419 A1), further in view of Deroberts (US 2014/0157174 A1), further in view of Johnson (US 2011/0037844 A1).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 26, 29-31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Anderson (US 2006/0085053 A1), in view of O’Neil (US 2010/0196343 A1), further in view of Fraval (US 2010/0145419 A1), further in view of Deroberts (US 2014/0157174 A1), further in view of Johnson (US 2011/0037844 A1).
Regarding claim 13 and 26, Anderson discloses a method to guide a targeted phototherapy treatment sequence comprising (guide treatment of affected areas of skin via therapeutic radiation, Para. 84), a) communicating between a phototherapy device and a computing device to synchronize a phototherapy sequence plan to be administered (computer produces treatment map of affected regions of skin based on signals of diagnostic system for use in delivering therapeutic doses of UV radiation, computer causes UV radiation source to deliver dose of therapeutic radiation, eg. Para 87 and 95), b) communicating information from the phototherapy device to the computing device during treatment, providing current status of treatment sequence using audio or visual cues (eg. Para. 57, 60, and 69); c) communicating from the phototherapy device to the computing device when a treatment has been completed, or was interrupted (eg. Para. 68, position controller sends signal indicating scan is complete for computer to end treatment); and in another embodiment discloses communicating the next treatment location to the administrator on the computing device using audio or visual cues (eg. Para. 
It would have been obvious to one of ordinary skill to have combined the embodiments of Anderson to allow for more accurate treatments using the maps and pixels as well as a faster treatment based on diagnostic ratios and better feedback for subsequent treatments.
O’Neil teaches a hand-held phototherapy device (eg. Para. 58, Fig. 3) that uses a timing mechanism to instruct the user to change locations for a predetermined time period per unit area notified via audible, visual, or mechanical means (eg. Para. 81, stamping approach).
It would have been obvious to one of ordinary skill to have combined the invention of Anderson with the user instruction method as taught by O’Neil to allow the user to know when to change treatment locations to minimize damage (eg. Para. 58). Making the device hand-held would also improve portability and compactness.
Fraval teaches a hand-held device that is remotely operated (Eg. Para. 50, 57).
It would have been obvious to have combined the invention of Anderson and O’Neil with the remote operation as taught by Fraval to improve in portability and compactness of the device. Additionally, O’Neil teaches a variation of remote operation by using timing cartridges to ensure safe and controlled use of the treatment device (eg. Para 97), which the Examiner believes to be substantially equivalent.
Deroberts teaches a wireless communication between a handheld/portable phototherapy device (eg. Para. 7, hand held device) and a patient computing device to synchronize a phototherapy sequence plan to be self-administered by the patient (eg. Para. 11, person self administers while computer control and display manages the laser control therapy session and gives audio cues when session is completed in that section).
It would have been obvious to have combined the inventions above with the wireless communication between the device and a remote control to allow better access to treatment without need of a doctor’s visit (eg. Para. 11, allows user to select and control therapy sessions and allows medical professionals transmit a regimen to the touch screen computerized device via internet or cell phone and monitor the status of the regimen).
Johnson teaches a hand-held energy emission device (eg. Fig. 1, Para. 61) that emits UVB radiation (eg. Para. 78) and has recharging cables and a docking station (eg. Para. 76).
It would have been obvious to have combined the inventions above with a UBV radiation option and a docking station with a USB charging port as taught by Johnson to expand treatments for psoriasis (eg. Para. 61) and facilitate charging and electronics communications for the device (eg. Para. 76).
Regarding claim 30, the combined invention of Anderson, Fraval, O’Neil, and DeRoberts discloses the light source comprises a light emitting diode (eg. Para. 53 and 61, diode).
Regarding claim 31, the combined invention of Anderson, Fraval, O’Neil, Deroberts, and Johnson discloses an LED emitting a UVB range 300-320 nm (Para. 6, 13, 53, treatment beam UVB at 308 nm).
Regarding claim 33-34, the combined invention of Anderson, Fraval, O’Neil, Deroberts, and Johnson discloses prompting the user through a series of commands as to how to operate the phototherapy device during a treatment regimen and moving to different treatment sites (eg. Para. 91, treatment map directs user on where to position the device for therapy).
Regarding claim 35, the combined invention of Anderson, Fraval, O’Neil, Deroberts, and Johnson discloses generating a phototherapy sequence plan sent before the initiation of the treatment (eg. Para. 10, constructs digital map designating affected areas of skin which is then reviewed by doctor before the system delivers phototherapeutic radiation to areas designated by the map)
Regarding claim 36, the combined invention of Anderson, Fraval, O’Neil, Deroberts, and Johnson discloses directing to individual sites with different doses (eg. Para. 80, varying the fluence of therapeutic dose for each treatment area by controlling shutter according to differences in diagnostic ratios).

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2006/0085053 A1) in view of O’Neil (US 2010/0196343 A1), further in view of Fraval (US 2010/0145419 A1), further in view of Deroberts (US 2014/0157174 A1), further in view of Johnson (US 2011/0037844 A1), further in view of Tucker US 2010/0076529 A1).
Regarding claim 32, the combined invention of Anderson, Fraval, O’Neil, Deroberts, and Johnson discloses the invention of claim 26 and communicating information to computing device includes current treatment location (eg. Para. 56, displaying images of green tracer beam, which is collinear with treatment beam, thus observing position of treatment beam on patient’s skin using monitor), but does not disclose the time remaining on treatment.
Tucker teaches a time remaining on treatment for light therapy (eg. Para. 38, control unit with display having timer function that counts down in 5 second interval with time wheel with spokes that represent time remaining).
It would have been obvious to combine the invention of Anderson with the time remaining function to make the patient/user more informed about the progress of the therapy.

Claim 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2006/0085053 A1) in view of O’Neil (US 2010/0196343 A1), further in view of Fraval (US 2010/0145419 A1), further in view of Deroberts (US 2014/0157174 A1), further in view of Johnson (US 2011/0037844 A1), further in view of Nikolic (WO 2014/162271 A2) (cited previously).
Regarding claims 15 and 27, the combined invention of Anderson, Fraval, O’Neil, Deroberts, and Johnson discloses the method of claim 13, but does not disclose the computing device is a mobile phone. 
Nikolic teaches a mobile phone computing device with simulation modules to process operating parameters in communication with controller of light therapy device (eg. Para. 14).
It would have been obvious to combine the invention of Anderson, Fraval, O’Neil, DeRoberts, and Johnson with the mobile phone computing device taught by Nikolic to allow wireless communication and portability introduced with the use of a mobile device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792